Citation Nr: 0126337	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-15 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Physician.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.  The veteran died in May 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) by the 
Regional Office (RO) in Cleveland, Ohio, which, in pertinent 
part, denied service connection for cause of death.

In December 2000, C. A. P., M.D. testified on behalf of the 
appellant before the undersigned Board Member at a hearing 
held in Washington, D.C.  At the hearing, the appellant's 
representative indicated that the appellant was no longer 
pursuing her claim on the grounds that the veteran's death 
was due to the veteran's exposure to ionizing radiation 
and/or due to tobacco use or nicotine dependence during 
service.  Consequently, these grounds will not be addressed.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for entitlement to 
service connection for the cause of the veteran's death.

2.  The veteran died in May 1997.  The death certificate 
reflects the immediate cause of death as respiratory failure 
due to hypoxemia, interstitial pulmonary fibrosis, and 
connective tissue disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were scleroderma and history of tobacco use.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral varicose veins.  

4.  The veteran's service-connected varicose veins were 
etiologically related to have caused a pulmonary embolism 
that contributed materially to the veteran's death.


CONCLUSION OF LAW

Varicose veins, which was a disability incurred in or 
aggravated by military service, substantially or materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Besides essentially eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, 
this liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's cause-of-death 
claim have been properly developed.  Various private medical 
records and physician statements, the veteran's available 
service medical records, a transcript of the December 2000 
Board hearing testimony, and the May 2001 Veterans Health 
Administration (VHA) medical opinion have been associated 
with the claims file.  The Board further finds that the 
appellant was provided with adequate notice as to evidence 
needed to substantiate her claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Thus, no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by the recently enacted 
VCAA.  38 U.S.C.A. § 5301A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for the cause of the 
veteran's death because the RO has complied with the notice 
provisions of the VCAA.  The May 2000 supplemental statement 
of the case specifically notified the appellant of the 
requirements needed for entitlement to service connection for 
the cause of the veteran's death.  The appellant was notified 
that there must be evidence, which links the fatal disease to 
a period of military service or an already service-connected 
disability.  Moreover, all of the relevant evidence of record 
was considered.  As such, the Board finds that there has been 
no prejudice to the appellant that would warrant another 
remand, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a May 1955 rating decision, the RO granted entitlement to 
service connection for moderate, bilateral varicose veins, 
evaluated as 10 percent disabling, effective February 15, 
1955.  In November 1978, the RO assigned a 30 percent rating 
for the veteran's bilateral varicose veins, effective May 31, 
1978.  This rating remained unchanged.

The veteran died in May 1997.  The death certificate shows 
the immediate cause of death as respiratory failure due to 
hypoxemia, interstitial pulmonary fibrosis and connective 
tissue disease.  Other significant conditions contributing to 
death but not resulting in the underlying cause were 
scleroderma and history of tobacco use.  

A disability is service connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001) (stating basic 
requirements for entitlement to service connection).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
malignant tumors, will be presumed to be related to service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2001); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant's principal argument is that there was a direct 
connection between the veteran's service-connected varicose 
vein disability and the sudden onset of pulmonary disease.

The Board has carefully considered the merits of the 
appellant's contentions and the medical evidence in support, 
in weighing the evidence for and against her claim.  For the 
following reasons, the Board concludes that entitlement to 
service connection for the cause of the veteran's death is 
warranted.

The veteran died on May [redacted], 1997, at age 65 years.  His death 
certificate listed the cause of death as respiratory failure 
due to or as a consequence of hypoxemia, interstitial 
pulmonary fibrosis, and connective tissue disease.  During 
his lifetime, the veteran was service connected for varicose 
veins.  He was not service connected for peripheral vascular 
disease.

Private medical records reveal that, in September 1996, the 
veteran had an abrupt onset of shortness of breath.  He also 
had been having back pain.  Several physicians evaluated him.  
In March 1997, the impression was progressive pulmonary 
dysfunction from pulmonary fibrosis, most likely in 
relationship to connective tissue disease process.  Cytoxan 
was administered.  The veteran also took Prednisone for 
peripheral joint arthralgia.  Findings from a May 1997 
ultrasound of the lower extremities were consistent with 
patent bilateral femoral/popliteal veins, with no evidence of 
deep venous thrombosis.

In early May 1997, the impressions were: connective tissue 
disorder characterized by symmetrical polyarthritis involving 
the shoulders, elbows, wrists, hands, and knees; and 
bilateral lower lobe fibrosis and, perhaps, other 
interstitial infiltrate, with mild to moderate obstructive 
and restrictive defect.  In mid-May 1997, the veteran had 
increasing respiratory problems and progressive respiratory 
disease was noted.  It was thought that reversible causes, 
including thrombosis, infection and hypoxia, might be 
triggering his decline.  On the outside chance that his 
condition was related to a blood clot, the veteran agreed to 
take anti-coagulants.  Heparin and Coumadin were prescribed.

In late May 1997, the veteran was admitted to a private 
hospital in respiratory failure.  There was no cyanosis, 
clubbing or edema of the extremities.  Three days before the 
veteran died, a surgical consultant stated that there was at 
least a question as to whether or not he had had a pulmonary 
embolus.

At a December 2000 hearing before the Board, the appellant 
presented testimony by Dr. C. A. P., M.D., a physician with 
the Army Physical Disability Agency Board.  He offered an 
opinion that: the veteran may well have had as a terminal 
event a pulmonary embolus; the negative ultrasound did not 
mean that he did not have a pulmonary embolus, as only a 
pulmonary arteriogram would have been definitive; and there 
was a direct connection between the veteran's history of 
venous disease in the lower extremities (varicose veins) and 
the sudden onset of pulmonary disease.  

In April 2000, in light of the appellant's various 
contentions, as well as Dr. C. A. P.'s opinion, the Board 
determined that an expert medical opinion was warranted and 
requested a medical opinion from the VHA regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901 (2001).

A May 2001VHA review of the medical records in the claims 
file and opinion noted that the veteran was diagnosed with 
lung fibrosis secondary to collagen vascular disease, thought 
to be a variant of scleroderma or mixed connective tissue 
disease.  The veteran had progressive difficulty in breathing 
and chest X-rays and a computed tomography (CT) scan of the 
thorax showed typical lung fibrosis findings.  March 1997 
pulmonary function tests (PFTs) reflected mild to moderate 
restrictive impairment.  The veteran also had joint symptoms 
and Raynaud's phenomenon consistent with a collagen vascular 
disease as most likely cause of his lung disease.  The VHA 
physician noted that there were no laboratory studies 
available in the chart, notes or various doctors' letters to 
further classify or diagnose the nature of the veteran's 
collagen vascular disease.  The veteran was treated with 
Prednisone, intravenous Cytoxan at various times by a 
pulmonary consultant at the University of Cincinnati Hospital 
and elsewhere.  The veteran had episodes of sudden worsening 
of respiratory status and various reversible or precipitating 
or complicating factors were thought of, including pulmonary 
embolism.  No ventilation perfusion (V/Q) scan or angiography 
was done probably because these could not have been done and 
a V/Q scan may not have helped as the veteran had underlying 
lung disease.  The veteran was treated with anti-coagulants 
empirically, improving to some extent.  Later, the veteran 
deteriorated and he was given ventilatory support.  The 
veteran was 65 when he expired on May [redacted], 1997.  The VHA 
physician added that the veteran's varicose veins were 
diagnosed while he was still on active duty and that he was 
granted a 10 percent disability rating in 1955, which was 
increased to 30 percent in 1978, probably because the venous 
insufficiency and varicose veins in the lower extremities had 
worsened.  At the time of clinical suspicion of pulmonary 
embolism, a doppler test for clots in the lower extremities 
was negative.  The VHA physician indicated that pulmonary 
embolism was not proved by a definitive test (pulmonary 
angiography in the gold standard), as patient was a high risk 
for pulmonary angiography.  A PLOPED study referred to by 
many experts for pulmonary embolism and an article in the New 
England Journal of Medicine by S. Goldhaber (339 NEW. ENG. J. 
MED. 2, at 93 (July 9, 1998)) recommend an integrated, three-
prong strategy when diagnosing pulmonary embolism: clinical 
suspicion, V/Q scan and lower extremity doppler.  Here, there 
was intermediate to high clinical suspicion.  A V/Q scan was 
not done; the doppler was negative.  A spiral CT also might 
be done but it is positive only when there are large clots in 
the main pulmonary artery or main branches.  Goldhaber's 
article indicates that a normal venous ultrasonography would 
not rule pulmonary embolism if the level of clinical 
suspicion is moderately high.  Considering the literature and 
the negative doppler, along with the veteran's high clinical 
suspicion for pulmonary embolism, a pulmonary embolism is not 
ruled out.  This is because, though the veteran improved with 
treatment, his status again worsened, which might have been 
due to recurrent pulmonary embolism and worsening of his 
underlying lung fibrosis.  The VHA physician opined that it 
is as likely as not that a pulmonary embolism contributed 
materially to the veteran's death and that his "service-
connected disability of varicose veins is etiologically 
related to have caused pulmonary embolism which contributed 
to his death."  The VHA physician added that he agreed with 
Dr. C. A. P.'s opinion and the content of his statements and 
medical facts. 

After careful and thorough review of the evidence, in 
particular the opinions of Dr. C. A. P. and the VHA 
physician, the Board finds that there is medical evidence to 
show that a pulmonary embolism contributed materially to the 
veteran's death and that his service-connected disability of 
varicose veins did contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


ORDER

Service connection is granted for the cause of the veteran's 
death. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

